41 So. 3d 334 (2010)
Raphael Marice TINSLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-2078.
District Court of Appeal of Florida, First District.
July 20, 2010.
Raphael Marice Tinsley, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Raphael Marice Tinsley seeks a belated appeal although, in fact, his petition raises two different claims. In the first, he contends that he timely asked his trial counsel to appeal judgment and sentence. That claim is time-barred under Florida Rule of Appellate Procedure 9.141(c)(4)(A) and we deny it as such.
Petitioner also contends that one or more attorneys agreed to file a motion for postconviction relief on his behalf and their failure to do so caused him to miss the time limitations set forth in Florida Rule of Criminal Procedure 3.850(b). Petitioner's remedy regarding this claim is to file a motion for postconviction relief so stating in accordance with Florida Rule of Criminal Procedure 3.850(b)(3). The petition, to the extent it seeks such relief, is therefore dismissed without prejudice to Tinsley's right to file a motion in circuit court.
PETITION DENIED IN PART and DISMISSED IN PART.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.